Citation Nr: 0400445	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-15180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran had active duty from May 1963 to May 1966, and he 
had later National Guard service.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1999 RO decision which, on finding that new and 
material evidence had not been submitted, denied an 
application to reopen a claim for service connection for a 
back disorder.  

In a December 2000 decision, the Board denied the application 
to reopen the claim for service connection for a back 
disorder.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an April 2001 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded for the Board to address the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA); a May 2001 
Court order granted the joint motion.  

In a June 2002 decision, the Board again denied the 
application to reopen the claim for service connection for a 
back disorder.  The veteran again appealed to the Court.  In 
a March 2003 joint motion to the Court, the parties requested 
that the last Board decision be vacated and remanded; a March 
2003 Court order granted the joint motion.  

According to the March 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions 
of the VCAA concerning the VA's duty to notify the claimant 
as to evidence and information necessary to substantiate his 
claim, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

After the March 2003 joint motion and Court order, the case 
was returned to the Board.  In November 2003, the veteran's 
attorney submitted additional evidence (an October 2003 
report of a medical examination and opinion by Clifford H. 
Carlson, M.D.).  In his accompanying November 2003 written 
argument to the Board, the veteran's attorney stated he was 
completely on notice as to the evidence necessary to 
substantiate the claim, he did not know of any additional 
evidence outstanding, and he waived any right to further 
development under the VCAA.  What the veteran's attorney is 
now saying to the Board appears to be the direct opposite of 
the argument he only recently made in the joint motion to the 
Court, which led the Court to order a vacate and remand of 
the last Board decision because of a purported VCAA notice 
problem.  In any event, the joint motion persuaded the Court 
to issue its order because of alleged VCAA notice problems, 
and under the law of the case, the Board must abide by the 
Court order.  Therefore this case will be returned to the RO 
to give additional written notice under the VCAA, and for the 
RO to initially consider the recently submitted medical 
evidence.  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his application to reopen a 
claim for service connection for a back 
disorder, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  After assuring compliance with all 
notice and duty to assist provisions of 
the law, the RO should review the 
application to reopen a claim for service 
connection for a back disorder.  If the 
benefit is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


